United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION
OUTPATIENT CLINIC, Orem, UT, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
David J. Holdsworth, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-153
Issued: April 19, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 23, 2006 appellant filed a timely appeal from the October 26, 2006 merit
decision of an Office of Workers’ Compensation Programs’ hearing representative, finding that
she received an overpayment in the amount of $2,246.35, denying waiver of the overpayment
and ordering her to repay the overpayment in the amount of $100.00 per month. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $2,246.35; and (2) whether the Office properly denied waiver of the overpayment.
FACTUAL HISTORY
On January 17, 2003 appellant, then a 56-year-old licensed nurse practitioner, filed an
occupational disease claim. She alleged that, on December 16, 2002, she first realized that her
left wrist ligament strain was caused by her federal employment. Appellant stated that she

worked at a computer station for several weeks with a computer that was not aligned properly,
which caused a strain on her left outer wrist and hand. By letter dated April 22, 2003, the Office
accepted appellant’s claim for left wrist sprain. The Office paid her appropriate compensation.
On May 6, 2003 appellant filed a claim for compensation (Form CA-7) to buy back leave
for the period March 5 through April 10, 2003. She indicated that she used 6 hours of sick leave
and 2.75 hours of annual leave during the claimed period to attend medical appointments and
physical therapy.
By letter dated June 27, 2003, the Office approved appellant’s claim. It advised her that
the amount of compensation paid to her was originally $93.96 and subsequently changed to
$97.96. The Office further advised appellant that the full payment had been made to the
employing establishment and that, if she had not already done so, she should make arrangements
with the employing establishment to repay the balance for the repurchase of her leave.
On July 4, 2003 the Office issued a check in the amount of $2,246.35 to appellant for her
leave buyback claim and a check in the amount of $93.96 to the employing establishment.
In a June 28, 2004 letter, the employing establishment stated that on July 8, 20041 it
immediately informed the Office that a mistake had been made in issuing the $2,246.35 check to
appellant. It also contacted appellant to advise her about the mistake.
On May 20, 2005 the Office made a preliminary determination that appellant received an
overpayment in the amount of $2,246.35 because she received a check for leave buyback
compensation for the period March 5 through April 10, 2003 that should have been issued to the
employing establishment. The Office noted that the employing establishment received a check
in the amount of $93.96, which was owed to appellant. It determined that appellant was at fault
in the creation of the overpayment because she should have been aware that she was not entitled
to compensation for the stated period as the employing establishment had already paid her for
this period in the form of personal leave. Appellant was advised that she could request a
telephone conference, a final decision based on the written evidence only or a hearing within
30 days if she disagreed that the overpayment occurred, with the amount of the overpayment or
if she believed that recovery of the overpayment should be waived. The Office requested that
she complete an accompanying overpayment recovery questionnaire (Form OWCP-20) and
submit financial documents in support thereof within 30 days.
On June 16, 2005 appellant requested a hearing. She submitted an OWCP-20 form dated
June 16, 2005 with no further evidence. Appellant indicated that she had a monthly income in
the amount of $2,280.00. She alleged monthly expenses including $850.00 for rent; $120.00 for
food; $30.00 for clothing; $160.00 for utilities; $440.00 for other expenses; $120.85 and $308.00
for credit union loans; and $130.00, $45.00 and $20.00 for credit card bills, totaling $2,213.85.
Appellant stated that she had $10.00 cash in hand and $30.00 each in her checking and savings
accounts, totaling $70.00. She indicated that when she received the check in question, she was
1

It appears that the employing establishment inadvertently stated that on July 8, 2004, rather than on July 8,
2003, it immediately informed the Office of its mistake in issuing appellant a check in the amount of $2,246.35 on
July 4, 2003.

2

not sure about its purpose. Appellant telephoned the Office and inquired about the amount and
purpose of the check. The Office informed her that it was her leave buyback compensation and
not to worry about it. Appellant stated that she again questioned whether the Office was sure she
was supposed to receive the check. The Office told her that it was fine and not to worry.
Appellant stated that she did not know the check was not hers and that she would not have kept
it. She noted that she was eligible for a schedule award and that if she were found to be at fault
in the creation of the overpayment, which she did not believe was so then, possibly some of the
money could be recovered from her schedule award.
At the hearing held on July 17, 2006, appellant testified that she called the Office after
receiving the $2,246.35 check and asked about its purpose and her entitlement to it. She was
advised that it was for her leave buyback request and that she could cash it. Appellant further
testified that she cashed the check and was later advised by the Office that it had been issued in
error. She stated that she did not recall receiving a telephone call from the employing
establishment about the Office’s mistake in issuing the check to her. The Office hearing
representative left the record open for 30 days so that appellant could submit copies of all
monthly bills and expenses for review.
By letter dated August 7, 2006, the employing establishment stated that neither it nor
appellant was entitled to the check in question. It noted that appellant’s CA-7 form and leave
buyback worksheet for the time period March 5 through April 10, 2003 requested 8.75 hours of
leave buyback. This leave was for medical appointments prior to appellant’s surgery on
June 24, 2003. The employing establishment further noted that appellant submitted a CA-7 form
on July 30, 2003 for compensation and received $1,154.92 for her leave without pay hours. The
employing establishment reiterated its previous statement that it had notified the Office and
appellant that her leave buyback request had been incorrectly processed before the check was
cashed.
By letter dated August 23, 2006, appellant reiterated that she did not recall the employing
establishment calling her about the Office’s incorrect payment and advising her not to cash the
check in question. She stated that although, she did not have a record of the call, she knew that
the employing establishment had a record of it and did not question the validity of its contention.
Appellant indicated that if she did receive this call, then she must have done so after she spoke to
the Office and was advised by it to cash the check.
By decision dated October 26, 2006, the hearing representative found that appellant was
without fault in the creation of the overpayment in the amount of $2,246.35 but denied waiver.
The hearing representative found that her monthly income in the amount of $2,300.002 exceeded
her monthly expenses of $1,554.853 and concluded that she did not need substantially all of her
current income to meet her ordinary and necessary living expenses. The hearing representative

2

Appellant testified at the July 17, 2006 hearing that her monthly income was approximately $2,300.00.

3

The hearing representative stated that, since appellant did not submit copies of any bills to verify her claimed
expenses, he credited the lower amount claimed for her expenses and disallowed other claimed expenses.

3

ordered appellant to repay the overpayment in the amount of $100.00 per month because she
failed to submit adequate financial documents to determine her financial status.4
LEGAL PRECEDENT -- ISSUE 1
Section 10.425 of Title 20 of the Code of Federal Regulations, titled “May compensation
be claimed for periods of restorable leave?” provides:
“The employee may claim compensation for periods of annual and sick leave
which are restorable in accordance with the rules of the employing establishment.
Forms CA-7 and CA-7b are used for this purpose.”5
In a leave buyback case, an injured employee uses sick or annual leave to prevent wage
loss after an employment injury. If a claim is accepted and the work absences would otherwise
be compensable under the Federal Employees’ Compensation Act, the employee may wish to
buy back this leave from the employing establishment. An employee may decide to take sick
and/or annual leave in order to avoid possible interruption of income. If such employee does so
decide and his or her claim for compensation is subsequently approved, such employee may
arrange with his or her employing establishment to “buy back” the leave used and have it
reinstated to such employee’s account. The compensation, to which the employee is entitled,
may be used to pay a part of the “back” cost and the employee shall be obligated to pay the
balance. No compensation payments shall be paid, however, while the employee is still in leave
status. Arrangements to “buy back” leave, shall be made with the employing establishment.6
ANALYSIS -- ISSUE 1
The record shows that the Office incorrectly issued a check in the amount of $2,246.35
for leave buyback compensation covering the period March 5 through April 10, 2003 and that
appellant acknowledged receiving and cashing this check. During the stated time period
appellant had already received sick and annual leave pay from the employing establishment for
her medical appointments. The Board, therefore, finds that an overpayment occurred in the
amount of $2,246.35.
LEGAL PRECEDENT -- ISSUE 2
The waiver or refusal to waive an overpayment of compensation by the Office is a matter
that rests within the Office’s discretion pursuant to statutory guidelines.7 The statutory
guidelines are found in section 8129(b) of the Act which states: “Adjustment recovery [of an
4

The Board notes that on February 5, 2007, the Office granted a schedule award to appellant for a seven percent
impairment of the left upper extremity.
5

20 C.F.R. § 10.425.

6

James R. Rowell, 39 ECAB 869 (1988); see also Louis H. Campbell, Docket No. 01-587 (issued
December 26, 2001).
7

See Robert Atchison, 41 ECAB 83, 87 (1989).

4

overpayment] by the United States may not be made when [an] incorrect payment has been made
to an individual who is without fault and when adjustment or recovery would defeat the purpose
of [the Act] or would be against equity and good conscience.”8
Section 10.436 of the implementing regulation9 provides that recovery of an overpayment
would defeat the purpose of the Act if such recovery would cause hardship in a currently or
formerly entitled beneficiary because: the beneficiary from whom the Office seeks recovery
needs substantially all of his or her current income (including compensation benefits) to meet
current or ordinary and necessary living expenses; and (b) the beneficiary’s assets do not exceed
a specified amount as determined by the Office from data furnished by the Bureau of Labor
Statistics.10 An individual is deemed to need substantially all of his or her income to meet
current ordinary and necessary living expenses if monthly income does not exceed monthly
expenses by more than $50.00.11
Section 10.437 provides that recovery of an overpayment is considered against equity and
good conscience when an individual who received an overpayment would experience severe
financial hardship attempting to repay the debt; and when an individual, in reliance on such
payments or on notice that such payments would be made, gives up a valuable right or changes
his or her position for the worse.12
Section 10.438 of the regulations provides that the individual who received the
overpayment is responsible for providing information about income, expenses and assets as
specified by the Office. This information is needed to determine whether or not recovery of an
overpayment would defeat the purpose of the Act or be against equity and good conscience.
Failure to submit the requested information within 30 days of the request shall result in the denial
of the waiver.13
ANALYSIS -- ISSUE 2
Appellant submitted her overpayment recovery questionnaire which listed her expenses
and income. However, she did not provide sufficient support for her expenses. No copies of
bills and expenses were submitted, information that had been specifically requested by the Office
hearing representative. As appellant failed to provide sufficient documentation supporting her

8

See 5 U.S.C. § 8129(b); Carroll R. Davis, 46 ECAB 361, 363 (1994).

9

20 C.F.R. § 10.436.

10

An individual’s assets must exceed a resource based on $4,800.00 for an individual or $8,000.00 for an
individual with a spouse or one dependent plus $960.00 for each additional dependent. This includes all of the
individual’s assets not exempt from recoupment. See Federal (FECA) Procedure Manual, Part 6 -- Debt
Management, Initial Overpayment Actions, Chapter 6.6(a)(1)(b) (December 23, 2004).
11

See Sherry A. Hunt, 49 ECAB 467, 473 (1998).

12

20 C.F.R. § 10.437.

13

Id. at § 10.438.

5

finances, the Office did not have the necessary financial information to determine whether
recovery of the overpayment would defeat the purpose of the Act or if recovery would be against
equity and good conscience.14
Consequently, as appellant did not submit the financial information required by section
10.438 of the Office’s regulation, which was necessary to determine eligibility for waiver, the
Office properly denied waiver of recovery of the overpayment. Inasmuch as appellant has not
shown that recovery of overpayment would defeat the purpose of the Act or would be against
equity and good conscience, the Board finds that the Office properly denied waiver of the
overpayment of compensation.
CONCLUSION
The Board finds that the Office properly determined that appellant received an
overpayment of compensation in the amount of $2,246.35. The Board further finds that the
Office properly denied waiver of the overpayment.15
ORDER
IT IS HEREBY ORDERED THAT the October 26, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 19, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
14

See id. (in requesting waiver, the overpaid individual has the responsibility for providing financial information).

15

With respect to the recovery of the overpayment, the Board notes that its jurisdiction is limited to review of
those cases where the Office seeks recovery from continuing compensation benefits under the Act. Terry A. Keister,
56 ECAB ___ (Docket No. 04-1136, issued May 23, 2005); see also Albert Pineiro, 51 ECAB 310 (2000). As
appellant was no longer receiving compensation benefits at the time of the Office’s October 26, 2006 decision, the
Board lacks jurisdiction to review the recovery of the overpayment.

6

